Citation Nr: 0838981	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  04-15 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected acne vulgaris and tinea versicolor, 
currently rated as 30 percent disabling.

2.  Entitlement to service connection for a psychiatric 
disability, to include post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which denied the claim for 
entitlement to service connection for PTSD, social anxiety 
disorder, and substance dependence problem and granted an 
increased 10 percent evaluation for service-connected acne 
vulgaris and tinea versicolor effective February 8, 2001.  A 
February 2008 rating decision granted a 30 percent rating 
effective February 8, 2001.  On a claim for an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Since the grant of the 30 percent 
rating is not a full grant of the benefits sought on appeal, 
and since the veteran specifically indicated that he wanted 
to continue his appeal in a June 2008 statement, the matter 
remains before the Board for appellate review.

In December 2002, the veteran presented testimony at a 
hearing conducted at the Decatur RO before a Decision Review 
Officer (DRO).  A transcript of this hearing is in the 
veteran's claims folder.  In a letter to VA dated in February 
2005, the veteran withdrew his request for a personal hearing 
before the Board.  38 C.F.R. § 20.704(e).  

The Board remanded the issues on appeal for further 
development in December 2006 to include providing proper 
notice and to afford the veteran examinations.  The veteran 
was provided notice that complies with the remand directives 
in March 2007 and he underwent VA examinations that address 
the appropriate provisions in July 2007.  Given the 
foregoing, the Board finds that VA has substantially complied 
with the Board's December 2006 remand with regard to this 
appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Service-connected acne vulgaris and tinea versicolor have 
not been shown to be manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, nor was either condition characterized as 
exceptionally repugnant.  Nor was more than 40 percent of the 
entire body or more than 40 percent of exposed areas, 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period shown.  Additionally, 
complete or exceptionally repugnant deformity of one side of 
face or marked or repugnant bilateral disfigurement was not 
shown; nor was visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips) or; with four or five 
characteristics of disfigurement.  

3.  A psychiatric disability to include PTSD has not been 
shown to be causally or etiologically related to service.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
disabling for acne vulgaris and tinea versicolor have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.118, Diagnostic Codes 7800-7806, 7813 
(2002-2008).  

2.  A psychiatric disability, to include PTSD, was not 
incurred during active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his/her 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Regarding the claim for service connection for a psychiatric 
disability, the Board finds that the VCAA duty was satisfied 
by a letter sent to the veteran in March 2007.  The letter 
addressed all of the notice elements.  The letter also 
provided notice that addresses the relevant rating criteria 
and effective date provisions.  Any defect in the timing of 
the notice was harmless error as service connection is being 
denied, and therefore no rating or effective date is being 
assigned.  Therefore, the Board finds that VA has fulfilled 
its duty to notify under the VCAA for the issue of service 
connection for a psychiatric disability.

Further, the March 2007 letter fully satisfied the duty to 
notify provision elements 2 and 3 for the increased rating 
issue on appeal.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. 183 at 187; Pelegrini 
II.  In this regard, the letter advised the veteran what 
information and evidence would be obtained by VA and what 
information and evidence must be submitted by him.  Although 
the letter was sent after the initial adjudication of the 
issues on appeal, they were subsequently readjudicated 
following the issuance of this notice in a May 2008 
supplemental statement of the case (SSOC).  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case). 

Additionally, in order to satisfy the first Pelegrini II 
element for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
cert. granted, 76 U.S.L.W. 3529 (U.S. June 16, 2008) (No. 07-
1209).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id. at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).  

In March 2007, the RO sent the veteran a letter which 
requested that the veteran provide evidence describing how 
his disability had worsened.  In addition, the veteran 
specifically indicated the effect that worsening had on his 
employment and daily life during his July 2007 VA 
examination.  Specifically, the veteran stated that he had 
problems with itching and dry skin.  He is not currently 
working unrelated to his skin disability.  The Board finds 
that the notice given and the responses provided by the 
veteran specifically show that he knew that the evidence 
needed to show that his disability had worsened and what 
impact that had on his employment and daily life.  As the 
Board finds that the veteran had actual knowledge of the 
requirement, any failure to provide him with adequate notice 
is not prejudicial.  See Sanders, 487 F.3d 881.  The Board 
finds that the first criterion is satisfied.  See Vazquez-
Flores, 22 Vet. App. 37.  

As to the second element, the Board notes that the veteran is 
service connected for acne vulgaris and tinea versicolor.  As 
will be discussed below, acne vulgaris and tinea versicolor 
are rated under Diagnostic Codes 7813-7806, which are cross 
referenced to Diagnostic Codes 7800-7805, 7828.  See id.  
These Diagnostic Codes are dependent, in part, on the body 
surface area affected.  See id.  The veteran was not provided 
notice of this as required by Vazquez-Flores, 22 Vet. App. 
37.  The Board concludes, however, that this error was not 
prejudicial.  The RO provided an opportunity to have the 
veteran's skin evaluated during the July 2007 VA examination 
and the veteran did so.  Further, he was provided with these 
regulations in the December 2003 statement of the case (SOC) 
and the May 2008 SSOC.  In October 2008, while this appeal 
was pending, 38 C.F.R. § 4.118 was amended effective October 
23, 2008.  See 73 FR 5471038.  However, the amended 
provisions are not applicable to the veteran's disability and 
thus any notice error is not prejudicial.  Given the nature 
of the veteran's claim and the fact that the RO scheduled him 
for examinations in connection with this claim that the 
veteran underwent, the Board finds that a reasonable person 
would have generally known about the requirements necessary 
to establish a higher rating, including the importance of the 
July 2007 examination.  The Board finds that any error in 
failure to provide Vazquez-Flores element two notice is not 
prejudicial.  See Sanders, 487 F.3d 881.  

As to the third element, the March 2007 letter fully 
satisfied this element.  The letter notified the veteran that 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent based on the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment and 
daily life.  That letter indicated that disability rating can 
be changed when there are changes in the condition.  The 
letter stated that a rating will be assigned from 0 percent 
to 100 percent depending on the disability involved and 
explained that VA uses a schedule for evaluating disabilities 
that is published in Title 38, Code of Regulations, Part 4.  
It was also noted that a disability evaluation other than the 
level found in the schedule for a specific condition can be 
assigned if the impairment is not adequately covered by the 
schedule.  The letter further indicated that evidence of the 
nature and symptoms of the disability, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment would be considered in determining the 
disability rating.  The Board finds that the March 2007 
letter satisfied the third element of Vazquez-Flores and the 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

The Board also notes that during the pendency of this claim, 
the veteran has been represented by an accredited 
representative, who is well aware of the requirements of the 
VCAA and the elements needed to substantiate the veteran's 
claim, and such representative has submitted argument during 
the course of this appeal.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 34 (2007) (holding that VCAA notice error was not 
prejudicial because the appellant demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the 
RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by a VCAA notice error).  In light of the 
foregoing, the Board finds that the requirements of Vazquez-
Flores are met.  The Board, therefore, finds that the 
requirements of Pelegrini II are met and that the VA has 
discharged its duty to notify on the increased rating for the 
veteran's acne vulgaris and tinea versicolor claim.  See 
Pelegrini II, 18 Vet. App. 112.  

Additionally, since the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating, there is no question as to an effective date to be 
assigned, and no further notice is needed.  See Dingess, 19 
Vet. App. 473.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).  The RO provided the 
veteran an appropriate VA examination most recently in July 
2007 for his increased rating claim.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disorder 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The VA 
examination report addresses the rating criteria and is 
adequate upon which to base a decision.

VA has also satisfied its duty to assist the veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  The veteran also underwent a VA 
examination in July 2007 for his service connection claim.  
VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to his claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


LAW AND ANALYSIS

Increased rating

1.  Acne vulgaris and tinea versicolor

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The veteran's service-connected acne vulgaris and tinea 
versicolor are currently rated as 30 percent disabling by 
analogy to dermatitis or eczema under 38 C.F.R. 
§§ 4.20, 4.118, Diagnostic Code 7806-7813.  Rating by analogy 
is appropriate where an unlisted condition is encountered, 
and a closely related condition which approximates the 
anatomical localization, symptomatology and functional 
impairment is available.  38 C.F.R. § 4.20.  VA revised the 
criteria for evaluating skin disabilities, effective August 
30, 2002 and most recently effective October 23, 2008.  See 
67 Fed. Reg. 49590-49599 (2002) and 73 Fed. Reg. 54710-54712 
(2008).  The veteran has been provided both the old and 
revised rating criteria effective in 2002 by the RO in the 
December 2003 supplemental statement of the case (SSOC).  
Although the veteran was not provided with the revised 
provisions effective in 2008, the Board concludes that this 
is not prejudicial to the veteran.  The later amendment only 
affected the criterion for rating disfigurement of the head, 
face, or neck and the criterion for rating scars.  See 
73 Fed. Reg. 54708.  In this case the veteran has been rated 
using the diagnostic code for rating dermatitis and eczema 
and the Board is of the opinion that the veteran's service-
connected acne vulgaris and tinea versicolor is properly 
rated using this diagnostic code.  Accordingly, the veteran's 
claim is essentially unaffected by the latest amendment and 
no further action regarding notice or process needs to be 
taken before a final decision is reached in this case.  
Moreover, as will be discussed below, a higher rating would 
not be warranted under the revised criteria.  The veteran's 
claim for an increased rating will be considered using both 
the rating criteria in effect prior to August 30, 2002 and 
the criteria in effect as of August 30, 2002.   

Prior to August 30, 2002, Diagnostic Code 7813 was rated 
under scars, disfigurement, etc. on the extent of 
constitutional symptoms, physical impairment.  The veteran 
has been rated by analogy to Diagnostic Code 7806 since 
September 19, 1979.  Under 38 C.F.R. § 4.118, Diagnostic Code 
7806 in effect prior to August 30, 2002, a 30 percent rating 
was assigned for eczema with exudation or constant itching, 
extensive lesions, or marked disfigurement, and a 50 percent 
rating was assigned for eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2002).

Effective August 30, 2002, under revised 38 C.F.R. § 4.118, 
Diagnostic Code 7806, a 30 percent rating is warranted where 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  More than 40 
percent of the entire body or more than 40 percent of exposed 
areas, affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period warrants a 60 
percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7806.  
Diagnostic Code 7806 was not affected by the revised 
provisions effective October 23, 2008.

Prior to August 30, 2002, under 38 C.F.R. § 4.118, Diagnostic 
Code 7800, a 30 percent rating was in effect for severe 
disfiguring scars of the head, face or neck, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles.  A 50 percent rating was appropriate for 
disfiguring scars that were complete or exceptionally 
repugnant deformity of one side of face or marked or 
repugnant bilateral disfigurement.  

Under the revised criteria effective August 30, 2002, for 
Diagnostic Code 7800, a 30 percent evaluation requires 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or with two or three characteristics of 
disfigurement.  A 50 percent evaluation requires visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips) or; with four or five characteristics of disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800.

In Note 1 under diagnostic code 7800, the eight 
characteristics of disfigurement are: a scar 5 or more inches 
(13 or more cm) in length, scar at least one-quarter inch 
(0.6cm) wide at its widest part, surface contour of scar 
elevated or depressed on palpation, scar adherent to 
underlying tissue, skin hypo-or hyperpigmented in an area 
exceeding six square inches, skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc) in an area exceeding 
six square inches, underlying soft tissue missing in an area 
exceeding six square inches, and skin indurated and 
inflexible in an area exceeding six square inches.  Also, in 
Note 3, one is to take into consideration unretouched 
photographs when evaluating under these criteria.

Effective October 23, 2008, 7800 was amended to add burn 
scar(s) of the head, face, or neck; scar(s) of the head, 
face, or neck due to other causes; or other disfigurement of 
the head, face, or neck.  Notes (4) and (5) were also added, 
but do not apply under the facts of this case.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an evaluation in excess of 30 
percent for service-connected acne vulgaris and tinea 
versicolor.  The evidence pertinent to the veteran's service-
connected acne vulgaris and tinea versicolor consists of 
October 2001, February 2003, and July 2007 VA examinations 
and VA treatment entries.  In August 2001, the veteran was 
noted to have hyperpigmentation and hypopigmentation with 
lichenification over the anterior tibias.  During the October 
2001 VA examination, the veteran reported pruritus of his 
lower extremities and back.  Physical observation revealed 
excoriation on the legs and hyperpigmented macules on his 
back.  No skin ulcers or lesions were reported in August 
2002.  

During the February 2003 VA examination, the veteran reported 
oozing, shedding, itching, and crusting with bleeding for the 
tinea versicolor.  Acne vulgaris had flare-ups in the spring 
and summer but tinea versicolor occurred year round.  He 
reported acne on his back, chest, and face and tinea 
versicolor on the legs, thighs, and back.  Upon examination, 
there was no acne vulgaris or tinea versicolor.  There were 
no lesions to associate with systemic disease at that time, 
and no lesions that manifested in connection with a nervous 
condition.  

In June 2007, the veteran reported an itchy rash on his legs 
that prevents restful sleep but no vesicles or pustules.  
Moderate xerosis and excoriations with hyperpigmented linear 
and oval patches were found at the bilateral lower legs with 
no bullae or pustules.  During the July 2007 VA examination, 
the veteran reported recurrent acne and tinea versicolor that 
is itchy and getting darker that has spread over the years to 
both lower extremities.  Upon examination, the veteran's face 
had characteristic "ice-pick" scarring secondary to 
previous acne on both cheeks with one to two erythematous 
papules on his nose.  On the bilateral lower extremities, 
there was xerosis and excoriations with hyperpigmented linear 
and oval patches, particular on the shin and calf area.  
There was pronounced post-inflammatory hyperpigmentation on 
the upper thighs.  The acne covered less than one percent of 
the exposed area and less than one percent of his entire body 
area with minimal involvement with a couple of papules on the 
nasal bridge.  Left cheek scaring measured 6 x 6 cm and right 
cheek scarring measured 3 x 4 cm, both nontender, not poorly 
nourished, no adherent to underlying tissue, and not 
associated with underlying soft tissue damage that do not 
cause limitation of motion.  There was no visible or palpable 
tissue loss or gross distortion or asymmetry of body 
features, no depression or elevation on palpation, no hypo or 
hyperpigmentation of the scar skin, no missing or underlying 
soft tissue, or induration or inflexible skin.  There was no 
ulceration, exfoliation, crusting, exudation, itching, or 
systemic or nervous manifestations.  

The tinea versicolor covered approximately 30 percent of the 
veteran's entire body and zero percent of his exposed areas.  
There was no scarring or disfigurement or purulent crusting, 
exfoliation, ulceration, exudation, systemic or nervous 
manifestations.  He did have excoriations, hyperpigmentation 
areas, areas of hypopigmented linear and oval patches, and 
itching.  The veteran was not on systemic therapy within the 
past 12 months.  

As reflected above, the veteran's service connected acne 
vulgaris and tinea versicolor were not manifested by 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, nor was either condition 
characterized as exceptionally repugnant.  Effective August 
30, 2002, more than 40 percent of the entire body or more 
than 40 percent of exposed areas, affected, or; constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period was not shown.  38 C.F.R. § 4.118, Diagnostic 
Code 7806.  Additionally, complete or exceptionally repugnant 
deformity of one side of face or marked or repugnant 
bilateral disfigurement was not shown, and effective August 
30, 2002, visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips) or; with four or five 
characteristics of disfigurement was not shown.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  The regulation change 
effective October 23, 2008, does not effect the rating 
assigned as there were no additional disabling effects 
associated with the scars.  See Note (4) (2008).  
Additionally, as the record contains no evidence showing that 
the veteran is entitled to a higher rating at any point 
during the instant appeal, no staged ratings are appropriate.  
See Hart, 21 Vet. App. 505.  Thus, the Board finds that the 
current 30 percent evaluation is appropriate and that there 
is no basis for awarding a higher evaluation for the service-
connected acne vulgaris and tinea versicolor.  38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Codes 7800, 7806-7813 (2002-2008). 

The Board has also considered whether an increased evaluation 
would be in order under other relevant diagnostic codes.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  Thus, the Board has considered 
the propriety of assigning a higher, or separate, rating 
under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

Turning to Diagnostic Code 7801, a higher rating is not 
warranted as scar exceeding one square foot was not shown, 
and effective August 30, 2002, there were no scars, other 
than head, face, or neck, that were deep or that caused 
limited motion or that covered areas of 144 square inches or 
greater.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2002-
2008).  Nor was a scar 144 square inches or greater shown for 
a rating under Diagnostic Code 7802.  Further, there were no 
superficial, poorly nourished scars with repeated ulceration, 
and effective August 30, 2002, no superficial or unstable 
scars.  38 C.F.R. § 4.118, Diagnostic Code 7803.  There were 
also no superficial, tender and painful scars on objective 
demonstration or effective August 30, 2002, superficial 
unstable scars or effective October 23, 2008, no unstable or 
painful scars.  Diagnostic Code 7804.  Lastly, there was no 
limitation of function of the affected part of any scar, so a 
rating under Diagnostic Code 7805 was not warranted at 
anytime.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7806, 7813 
(2002-2008).  

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
acne vulgaris and tinea versicolor is so exceptional or 
unusual as to warrant the assignment of a higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2007).  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the veteran has not contended that his service-
connected acne vulgaris and tinea versicolor have caused 
frequent periods of hospitalization or marked interference 
with his employment.  Additionally, the Board finds that the 
rating criteria to evaluate the acne vulgaris and tinea 
versicolor reasonably describe the claimant's disability 
level and symptomatology and he has not argued to the 
contrary.  Therefore, the veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

Service Connection

2.  Psychiatric disability

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In certain circumstances, presumptive service connection is 
awarded.  For chronic diseases, exclusively listed in 
38 C.F.R. § 3.309(a), to include psychoses, the disease must 
have become manifest to a degree of 10 percent or more within 
1 year from date of separation from service.  38 C.F.R. 
§ 3.307(a)(3).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, VA determines that the veteran did not engage in 
combat with the enemy or was a POW, or that the veteran 
engaged in combat with the enemy or was a POW, but the 
alleged stressor is not combat or POW related, the veteran's 
lay testimony by itself, is insufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates the 
veteran's statements or testimony.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).

If a PTSD claim is based on claimed in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA will not deny a PTSD 
claim that is based on in-service personal assault without 
first advising the claimant that evidence from sources other 
than the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence.  This was done in the March 2007 VCAA letter.  

VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).  In Patton v. West, 12 Vet. App. 272 
(1999), the United States Court of Appeals for Veterans 
Claims (the Court) held that special consideration must be 
given to claims for PTSD based on personal assault.  In 
particular, the Court held that the provisions in M21-1R, 
Part IV, Subpart ii, Section D, Chapter 17, (currently found 
in M21-1MR, Part III, Subpart iv, Chapter 4, Section H) which 
address PTSD claims based on personal assault, are 
substantive rules that are the equivalent of VA regulations 
and must be considered.  See also YR v. West, 11 Vet. App. 
393, 398-99 (1998).  

Additionally, M21-1R, Part IV, Subpart ii, Section D, Chapter 
17 states that, in cases of sexual assault, development of 
alternate sources for information is critical.  An extensive 
list of alternative sources competent to provide credible 
evidence that may support the conclusion that the event 
occurred is provided, to include medical records, military or 
civilian police reports, reports from crisis intervention 
centers, testimonial statements from confidants, and copies 
of personal diaries or journals.  Id.  Also of particular 
pertinence are the provisions of 38 C.F.R. § 3.304(f)(3) 
which state that behavior changes that occurred at the time 
of the incident may indicate the occurrence of an in-service 
stressor.  The Court in Patton stated that such changes in 
behavior should be examined and clinically interpreted to 
determine whether they constitute evidence of "(v)isits to a 
medical or counseling clinic or dispensary without a specific 
diagnosis or specific ailment."

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for any 
psychiatric disorder.  The Board will first address the claim 
for PTSD.  At the outset, the Board finds that the veteran 
did not engage in combat with the enemy during active 
service, nor does he so allege.  Rather, the veteran alleges 
that he has PTSD as the result of two events during service, 
an attempted sexual assault during his first few weeks during 
service and having a gun held to his head.  As the record 
contains no evidence that the veteran engaged in combat with 
the enemy during active service, nor is there evidence that 
he was a POW, there must be credible supporting evidence of 
record that the alleged stressors actually occurred in order 
to warrant service connection.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

The veteran's service treatment records reflected that on his 
August 1975 enlistment report of medical history, the veteran 
reported that he had nervous trouble once in awhile.  In 
January 1979, the veteran was treated for a situational 
reaction following an incident where he drew a gun on a man 
during an argument.  The veteran complained of the atmosphere 
on the ship and increased pressures.  It was noted that he 
was upset about a recent punishment and wanted off the ship.  
The impression was alcoholism and no psychosis, neurosis, or 
organic brain syndrome was found.  In February 1979, he was 
prescribed antabuse.  On his August 1979 separation 
examination, he reported depression/excessive worry and 
nervous trouble.  

The Board notes that the veteran's alleged stressor of having 
a gun pointed to his head is recorded differently in the 
service treatment records.  In the service treatment records, 
the event was recorded as the veteran pointing a gun at 
someone during an argument.  The Board notes that there was 
no record of any attempted sexual assault in the service 
treatment records and finds no information sufficient to 
corroborate this alleged stressor.  The veteran's service 
personnel records showed one non-judicial punishment in 
January 1979 which corresponds to the time he was involved in 
the altercation with the gun, which was approximately three 
years after he alleged the attempted sexual assault took 
place.  

Additionally, the veteran did not report any military sexual 
assault in his post service treatment records until recently.  
Although the earliest available post-service treatment 
records dated in 1991, the veteran first reported that he was 
sexually assaulted in an April 2001 VA treatment entry.  

However, even conceding the veteran's alleged stressors for 
the sake of argument, the more persuasive evidence of record 
does not show a diagnosis of PTSD.  The Board acknowledges 
that the post service medical evidence is in conflict 
regarding whether the veteran has PTSD.  However, as 
discussed above, the law is clear that it is the Board's duty 
to assess the credibility and probative value of evidence, 
and provided that it offers an adequate statement of reasons 
and bases, the Board may favor one medical opinion over 
another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray 
v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a 
particular independent medical expert's opinion for its 
reasons and bases where the expert has fairly considered the 
material evidence of record).  The Board, of course, is not 
free to reject medical evidence on the basis of its own 
unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. 
App. 332 (1995).  The value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

In February 2003, after the veteran reported his alleged PTSD 
stressors, the VA examiner did not diagnosis the veteran with 
PTSD.  Additionally, after a July 2007 VA examination, the 
examiner determined that although the veteran reported 
several PTSD symptoms, an "extreme traumatic stressor" was 
not documented.  The July 2007 VA examination was based on a 
thorough review of the veteran and his claims file.  In 
contrast, the diagnosis of PTSD provided in various VA 
treatment entries were not supported by any rationale, or 
indication that the veteran's complete mental health history 
had been considered when rendering the diagnosis.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  Therefore, the Board 
affords more probative weight to the opinion of the July 2007 
VA examination as it was based on a thorough review of the 
claims file and was supported by sufficient rationale.  

The veteran is also claiming entitlement to service 
connection for manic depressive disorder, an anxiety 
disorder, and alcohol and cocaine abuse.  Regarding the 
claims for substance abuse, the Board notes that the 
veteran's service treatment records reflected that he was 
given antabuse during service and the post service treatment 
records indicated that he had had a substance abuse problem 
since service.  However, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
compensation cannot be awarded pursuant to 38 U.S.C.A. 
§ 1110, 1131 and 38 C.F.R. § 105(a) either for a primary 
alcohol abuse disability incurred during service or for any 
secondary disability that resulted from primary alcohol abuse 
during service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. 
Cir. 2001).  Service connection may be granted for an alcohol 
or drug abuse disability acquired secondary to or as a 
symptom of service-connected disability.  However, the 
Federal Circuit further stated that such compensation may be 
awarded only "where there is clear medical evidence 
establishing that alcohol or drug abuse is caused by a 
veteran's primary service-connected disability, and where the 
alcohol or drug abuse disability is not due to willful 
wrongdoing."  See Allen, 237 F. 3d at 1381 (emphasis added).  
Therefore, as a matter of law, the veteran is not entitled to 
service connection for his post-service diagnoses of alcohol, 
cocaine, and substance dependence on a direct basis.  
Further, there is no indication that his alcohol and 
substance abuse is related to a service-connected disability.

Moreover, the evidence does not support service connection 
for any other psychiatric disability.  In fact, the post-
service evidence reflected that the veteran initially had 
substance abuse problems following service but no diagnosis 
of a psychiatric disability.  The earliest post-service 
treatment records from D.T.B.H.C. dated in the 1990s 
reflected that the veteran was treated for drug use and was 
found to have a narcissistic personality in April 1992.  The 
Board finds it significant that in October 1999, he was noted 
to have cocaine dependence and depressive disorder and it was 
indicated that he had stress from work.  The veteran's 
military service was not mentioned.  Additionally, during a 
February 2003 VA examination, the veteran stated that he was 
continually counseled for substance addiction and marital 
problems between 1998 and 2000.  The veteran has been 
variously diagnosed with major depression, anxiety disorder, 
schizoaffective disorder, and personality disorders, none of 
which was been specifically related to service.  Moreover, 
these diagnoses were noted in records beginning in 2001, 
approximately 20 years after his separation from service.  
With regard to the decades-long evidentiary gap in this case 
between active service and the earliest indications of a 
psychiatric disability, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove a 
claim that a psychiatric disorder had its onset in service.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Additionally, a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Id.; cf. 
Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) 
(holding that the absence of medical records during combat 
conditions does not establish absence of disability and thus 
suggesting that the absence of medical evidence may establish 
the absence of disability in other circumstances).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

During a July 2007 VA examination, the veteran was diagnosed 
with schizoaffective disorder; anxiety disorder; and cocaine, 
cannabis, and alcohol dependence currently in remission.  In 
an October 2007 addendum, the examiner referenced the 
veteran's contentions that his symptoms started during 
military service.  Regarding the claim for schizoaffective 
disorder, the examiner concluded that she could not resolve 
the causation of schizoaffective disorder without resorting 
to mere speculation; however, the onset of the symptoms may 
have been in the military and may possibly have been 
exacerbated by stress in the military.  Further, anxiety 
disorder was not directly and proximately caused by military 
service.  Although the examiner concluded that alcohol abuse 
started in the military, service connection cannot be granted 
for alcohol dependence.  38 C.F.R. § 3.103, see Allen, 237 F. 
3d at 1381.  

Although the examiner indicated that the onset of the 
schizoaffective disorder may have been during service, the 
use of the word "may" makes this opinion speculative.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).  See also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative).  Additionally, the 
Board notes that the evidence of record does not indicate 
that schizoaffective disorder began during service.  As 
previously noted, the veteran was noted to have documented 
substance abuse problems until his first diagnosis of 
schizoaffective disorder in 2002.  As such, the evidence 
indicates that the veteran's schizoaffective disorder began 
many years after service.  

In sum, VA is unable to corroborate the veteran's claimed in-
service stressors, to include the sexual assault stressor.  
Moreover, the more persuasive evidence of record does not 
show a diagnosis of PTSD.  Additionally, a psychiatric 
disability has not been shown to be etiologically related to 
service, nor did one manifest to a degree of 10 percent 
within a year post-service.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  Further, although the veteran might sincerely 
believe that he suffers from a psychiatric disability to 
include PTSD and it is related to his service, he is not a 
medical professional competent to render an opinion on 
matters of medical etiology or diagnosis and absent 
persuasive professional medical opinion linking a current 
disorder to corroborated stressors, service connection cannot 
be granted.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for a psychiatric disability, to include PTSD.







ORDER

Entitlement to an increased disability rating for service-
connected acne vulgaris and tinea versicolor, currently rated 
as 30 percent disabling, is denied.

Entitlement to service connection for a psychiatric 
disability, to include PTSD, is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


